DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Claim 1, line 4, “the upper end” should say “an upper end”
Claim 1, line 10, “the handle” should say “a handle”
Claims 1-14, say “said first element” or say “said second element” and should say “said first magnetic coupling element” or say “said second magnetic coupling element”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebler (DE-19810187-A1) in view of Loffelholz (US-4234202-A). 

- at least one first coupling element (hook and loop fastener 4, fig.1, page 2, paragraph 5) associated or associable with said pole close to the upper end of said pole (fig.1, page 2, paragraph 5), 
- at least one second coupling element (hook and loop fastener 5, fig.1, page 2, paragraph 5) associated or associable with said glove (fig.1, page 2, paragraph 5) or with said other covering element, 
- said first element is arranged at the handle of said pole (fastener 4 is on handle 2, fig.1, page 2, paragraph 5), and 
- said second element is positioned at the palm of the user's hand corresponding to an area between the thumb and the index finger (fastener 5 is between the thumb and index finger, fig.1, page 2, paragraph 5).

Hiebler fails to teach the first and the second coupling elements being magnetic, and wherein at least one of said first and second magnetic coupling elements is a permanent magnet. 
	However, Loffelholz teaches a first magnetic coupling element (mating magnet 10, fig.10, column 3, lines 34-39) and a second magnetic coupling element (permanent magnet 9, fig.10, column 3, lines 34-39), and wherein at least one of said first and second magnetic coupling elements is a permanent magnet (second magnet 9 is a permanent magnet, column 3, lines 34-39).

	

Regarding claim 5, Hiebler in combination with Loffelholz teaches wherein said first element is carried by a strap (Hiebler, hook and loop fastener 4 is on a strap, page 2 paragraph 1), which is applicable around the handle of said pole (Hiebler, fig.1, page 1, paragraph 1).

Claims 1-3, 6, 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz (US-4234202-A) in view of Rousset (EP-0357517-A1).

Regarding claim 1, Loffelholz teaches a device for coupling a glove (glove 6, fig.10 , column 3, lines 34-39) or other covering element of a user's hand with a pole (ski pole B1, fig.10, column 4, lines 31-41) for sportive practice, comprising: 
- at least one first magnetic coupling element (mating magnet 10, fig.10, column 3, lines 34-39) associated or associable with said pole close to the upper end of said 
- at least one second magnetic coupling element (permanent magnet 9, fig.10, column 3, lines 34-39) associated or associable with said glove (magnet 9 is attached to the glove 6, fig.10, column 3, lines 34-39) or with said other covering element, 
- wherein at least one of said first and second magnetic coupling elements is a permanent magnet (second magnet 9 is a permanent magnet, column 3, lines 34-39), 

Loffelholz fails to teach said first element is arranged at the handle of said pole, and said second element is positioned at the palm of the user's hand corresponding to an area between the thumb and the index finger.
	However, Rousset teaches said first element is arranged at the handle of said pole (The first element of the fixing means is locking member in the recess 3a, fig.1, page 3, paragraphs 6 and 7, which when added to Loffelholz would add the mating magnet 10 into a recess in the handle), and said second element is positioned at the palm of the user's hand corresponding to an area between the thumb and the index finger (Tongue 5 is inserted in recess 3a and is the second element of the fixing means which as seen in figure 2 is between the thumb and the index finger, fig.2, page 3, paragraph 6 and 7, which when added to Loffelholz would move the band 8 between the index finger and thumb, then magnet 9 would be inserted into the recess to be magnetically fixed to magnet 10).
Loffelholz and Rousset are both considered to be analogous to the claimed invention because they are in the same field of ski pole coupling arrangements. 
	

Regarding claim 2, Loffelholz in combination with Rousset teaches wherein the coupling between said glove or said other covering element of the user's hand and said pole is provided only because of a magnetic force between said first element and said second element, without the aid of additional elements (Loffelholz, glove 6 and pole B1 in fig.10 are only held together by magnets 9 and 10 only).

Regarding claim 3, Loffelholz in combination with Rousset teaches wherein said first element and said second element are both permanent magnets (Loffelholz, magnets 9 and 10 are both permanent magnets, fig.10, column 4, lines 47-55).

Regarding claim 6, Loffelholz in combination with Rousset teaches wherein said first element is integrated into the handle of said pole (Rousset, the first element of the fixing means is locking member in the recess 3a, fig.1, page 3, paragraphs 6 and 7, which when added to Loffelholz would add the mating magnet 10 into a recess in the handle).



Regarding claim 10, Loffelholz in combination with Rousset teaches wherein the two magnetic coupling elements have flat front surfaces arranged for mutual contact (Loffelholz, fig.9a-b shows that the magnet 10 has a flat face and magnet 9 is block-shaped meaning it has a flat face, column 3, lines 34-39).

Regarding claim 12, Loffelholz in combination with Rousset teaches wherein said first element is integrated within the handle and is arranged close to the outer surface of the handle that is gripped by the user (Rousset, the first element of the fixing means is locking member in the recess 3a, fig.1, page 3, paragraphs 6 and 7, which when added to Loffelholz would add the mating magnet 10 into a recess in the handle), so as to produce the magnetic coupling between said glove or other covering element of the user's hand and said pole (Loffelholz magnet 9 would be inserted into the recess as described previously based on Rousset’s teachings, creating a magnetic coupling between magnet 9 on the glove 6 and magnet 10 in the handle).

Regarding claim 13, Loffelholz in combination with Rousset teaches wherein the handle has a grooved portion (Rousset, recess 3a is the grooved portion which receives the second element and holds the first element inside the recess, fig.1-3, page 6, paragraph 6 ) having a vertical wall with a substantially flat surface and a horizontal wall 

Regarding claim 14, Loffelholz in combination with Rousset teaches wherein the handle has a grooved portion (Rousset, recess 3a is the grooved portion which receives the second element and holds the first element inside the recess, fig.1-3, page 6, paragraph 6 ) having a vertical wall with a substantially flat surface and a horizontal wall substantially arranged at 90° with respect to said vertical wall (Rousset, the recess 3a is complementary to the tab 5 which is the second element and locking member which is the first element, page 6, paragraph 6, when this is combined with Loffelholz the second element is magnet 9 and first element is magnet 10 which are both block-shaped and the recess being complimentary means there with be a flat vertical wall with a horizontal wall at 90° to it, fig.9a-b, column 3, lines 34-39), said first element being arranged on the outer surface of said handle adjacent to said vertical wall (Rousset, the first element of the fixing means is locking member in the recess 3a, fig.1, page 3, paragraphs 6 and 7, 

Regarding claim 15, Loffelholz in combination with Rousset teaches wherein the pole comprises a ski pole (Loffelholz, pole B1 is a ski pole, fig.10, column 4, lines 47-55).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz (US-4234202-A) in view of Rousset (EP-0357517-A1), in further view of Mallinjoud (EP-3050603-A2).

Regarding claim 4, Loffelholz in combination with Rousset teach the device for coupling a glove to a pole as described in claim 1, but fail to teach wherein either said first element or said second element is formed of non-magnetized ferromagnetic material.
	However, Mallinjoud teaches wherein either said first element or said second element is formed of non-magnetized ferromagnetic material (The magnet system with first magnet 14 and second magnet 15 could be made by a metal piece and a magnet and the metal piece would be the ferromagnetic material that would be non-magnetized, page 4, paragraph 6).
Loffelholz and Mallinjoud are both considered to be analogous to the claimed invention because they are in the same field of coupling means for a ski pole with a user. Therefore, it would have been obvious to someone of ordinary skill in the art . 
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz (US-4234202-A) in view of Rousset (EP-0357517-A1), in further view of Bacharach (US-5328205-A).

Regarding claim 7, Loffelholz in combination with Rousset teach the device for coupling a glove to a pole as described in claim 1, but fail to teach wherein said second element is carried by a strap or a sheath fitted over said glove.
	However, Bacharach teaches wherein said second element is carried by a strap or a sheath fitted over said glove (strap 10 holds the clip member 36 which corresponds to the second element and strap 10 coves a glove as seen in figure 1, Fig.1, column 4, lines 30-45).
Loffelholz and Bacharach are both considered to be analogous to the claimed invention because they are in the same field of ski pole coupling arrangements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loffelholz with the teachings of Bacharach and have a strap carry the second element. Doing so is known in the art to allow the user to use any glove they prefer and still have the ability to use the ski pole coupling mechanism.


Regarding claim 8, Loffelholz in combination with Rousset teach the device for coupling a glove to a pole as described in claim 1, but fail to teach wherein said second element is carried by a hand-covering sheath, which can be directly worn on the user's hand.
	However, Bacharach teaches wherein said second element is carried by a hand-covering sheath (strap 10 holds the clip member 36 which corresponds to the second element, strap 10 covers the palm and wrist section of the user’s hand making it a hand-covering sheath, fig.1, column 4, lines 30-45), which can be directly worn on the user's hand (strap 10 is adapted to a skier’s hand and can be worn directly on the hand, column 4, lines 30-35).
Loffelholz and Bacharach are both considered to be analogous to the claimed invention because they are in the same field of ski pole coupling arrangements. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loffelholz with the teachings of Bacharach and have a hand-covering sheath carry the second element. Doing so is known in the art to allow the user to use any glove they prefer or no glove at all, and still have the ability to use the ski pole coupling mechanism.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loffelholz (US-4234202-A) in view of Rousset (EP-0357517-A1), in further view of Campos (WO-2012104457-A1). 


	However, Campos teaches wherein a third coupling element (Magnets in skis see figure below, fig.1, page 2, first paragraph under the title “Explanation of the invention”) is associated with each ski (skis item 1 see figure below, Fig.1, page 2, first paragraph under the title “Explanation of the invention”) of a user so that said first element can be coupled with said third element (The magnets 10 of Loffelholz in the handle of the ski pole as taught by Rousset can be coupled with the magnets in the skis of Campos, Campos page 2, first two paragraph under the title “Explanation of the invention”).
Loffelholz and Campos are both considered to be analogous to the claimed invention because they are in the same field of magnetic coupling arrangements for ski poles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loffelholz with the teachings of Campos and have a ski with a magnet coupling element. Doing so would avoid the need for additional devices or elements that must be carried by the user to achieve the attachment of poles and skis for transport (Campos, page 2, second paragraph under the title “Explanation of the invention”).  


    PNG
    media_image1.png
    798
    455
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gunter (US-3620543-A) teaches a device for holding skis which incorporates the use of one permanent magnet and one ferromagnetic element. Wells (US-5443287-A) teaches a quick release ski pole and strap system by using a pin and locking mechanism. Benecki (US-5715539-A) teaches gloves and implements containing a flexible magnetic strip to improve grip on a pole. Jones (US-6460891-B1) teaches a ski pole and glove with a clip and tabs in-between the thumb and index finger for engaging the handle of the ski pole. Starry (US-20090230667-A1) teaches integrating pole-to-ski arrangement using magnets. Broom (US-20120061371-A1) teaches electrically intercoupled glove and ski pole.Christian (US-20160377763-A1) teaches multifunction snowpack measurement tool. Peis (DE-1578868-A1) teaches different arrangements of magnets in skis for securing. Westerhoff (DE-2218723-A1) teaches magnets in skis for securing them together. Baumgaertner (DE-10325081-A1) teaches a device to connect two ski poles together using magnets. Nino (EP-1970105-A1) teaches a ski pole handgrip with a strap and a pin being received by the handle of a ski pole. Fiedler (WO-2010081880-A1) teaches a closure device for connecting two parts using magnetic means.  Bennert (EP-3020456-A1) teaches a quick uncoupling/coupling ski pole strap. Khamtiov (EP-2837415-A1) teaches coupling means between hand strap and grip. Rigat (WO-2012176053-A1) teaches a connection assembly between a ski-pole and the hand of the skier. Dubois (FR-3032333-A1) teaches a swivel stick handle with magnets in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618